   Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 1 of 13




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXVI- A3571-A3582
       Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 2 of 13




                                                                             Schedule IV

                                      VEHICLES


Schedule of Commercial Vehicles
TRA.i'!\JSCARE NEW YORK, INC.
As of June 30, 2003

Veh                                                                                    Owned/
      Unit ID   Location   00S         Vehicle Description       Vehicle ID Number
 #                                                                                     Leased
  1     110      NY-IC            1997 Ford Ambulette-1 AMBNE   1FTHE24423VHA73528     Owned
  2     130      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2421VHA09665     Owned
  3     135      MV-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2423VHA09666     Owned
  4     140      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2429VHA66910     Owned
  5     145      MV-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2420VHA69405     Owned
  6     150      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2427VHA69353     Owned
  7     165      MV-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2421VHA73527     Owned
  8     180      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2420VHA73521     Owned
  9     185      MV-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2423VHB65593     Owned
 10     200     NY-OOS      y     1997 Ford Ambulette-4 AMBNE    1FTEE 1426VHA83256    Owned
 11     210      NY-IC            1997 Ford Ambulette-4 AMBNE    1FTEE 1420VHA83253    Owned
 12     215     NY-OTH            1997 Ford Ambulette-4 AMBNE    1FTEE1429VHA83249     Owned
 13     220      NY-IC            1997 Ford Ambulette-4 AMBNE    1FTEE1429VHA67035     Owned
 14     225      NY-IC            1997 Ford Ambulette-4 AMBNE    1FTEE1420VHA95449     Owned
 15     230      NY-IC            1997 Ford Ambulette-4 AMBNE    1FTEE1422VHA94478     Owned
 16     235      NY-IC            1997 Ford Ambulette-4 AMBNE    1FTEE 1420VHB76967    Owned
 17     240     NY-OOS      y     1997 Ford Ambulette-4 AMBNE    1FTEE1428VHB65585     Owned
 18     250     NY-OOS      y     1997 Ford Ambulette-4 AMBNE    1FTEE1429VHB76966     Owned
 19     255      NY-IC            1997 Ford Ambulette-4 AMBNE    1FTEE1422VHB76968     Owned
 20     260      NY-IC            1998 Ford Ambulette-4 AMBNE   1FTRE1423WHA02555      Owned
 21     265      NY-IC            1998 Ford Ambulette-4 AMBNE   1FTRE1424WHA00765      Owned
 22     270      NY-IC            1998 Ford Ambulette-4 AMBNE   1FTRE1421WHA01517      Owned
 23     275      NY-IC            1998 Ford Ambulette-4 AMBNE   1FTRE1421WHA17152      Owned
 24     280      NY-IC            1998 Ford Ambulette-4 AMBNE   1FTRE1425WHA02606      Owned
 25     285      NY-IC            1998 Ford Ambulette-4 AMBNE   1 FTRE1424WHA17131     Owned
 26     610      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2421VHB65592     Owned
 27     615      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2421 VHA69350    Owned
 28     620      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2424VHA69360     Owned
 29     625      MV-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2429VHA69340     Owned
 30     635      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTH E2429VHA39187    Owned
 31     645      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2420VHA39191     Owned
 32     650      MV-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2420VHA66908     Owned
 33     660      NY-IC            1997 Ford Ambulette-1 AMBNE    1FTHE2422VHA69406     Owned
 34     700      NY-IC            1997 Ford Ambulette-2 AMBNE    1FTH E2428VHA17259    Owned
 35     715      NY-IC            1997 Ford Ambulette-3 AMBNE    1FTEE 1421 VHA25524   Owned
 36     720      MV-IC            1997 Ford Ambulette-3 AMBNE    1FTEE1426VHA17256     Owned


                                          IV-I



                                           A3571
                                                                                TRANSCARE00230145
     Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 3 of 13




37     T4      NY-OTH            1997 Ford Ambulette-4 AMBNE        1FTEE 1428VHA40358    Owned
38     760     NY-OOS        y   1997 Ford Ambulette-4 AMBNE        1FTEE1422VHA60444     Owned
39     765      NY-IC            1997 Ford Ambulette-4 AMBNE        1FTEE1424VHA60445     Owned
40     770      NY-IC            1997 Ford Ambulette-4 AMBNE        1FTEE1420VHA60443     Owned
41     775     NY-OOS        y   1997 Ford Ambulette-4 AMBNE        1FTEE1427VHA60441     Owned
42     800      NY-IC            1998 Ford Ambulette-4 AMBNE        1FTRE142XWHB67616     Owned
43     805      NY-IC            1998 Ford Ambulette-4 AMBNE        1FTRE142XWHB61797     Owned
44     810      NY-IC            1998 Ford Ambulette-4 AMBNE        1FTRE142XWHB61802     Owned
45     815      NY-IC            1998 Ford Ambulette-4 AMBNE        1FTRE1421WHB61803     Owned
46     820      MV-IC            1998 Ford Ambulette-1 AMBNE        1FTNE2427WHA84973     Owned
47     825      NY-IC            1998 Ford Ambulette-1 AMBNE        1FTNE2420WHA84989     Owned
48     835      MV-IC            1998 Ford Ambulette-1 AMBNE        1FTNE2424WHA66589     Owned
49     900      NY-IC            1999 Ford Ambulette-1 AMBNE        1FTRE 1428XHA64552    Owned
50     905      NY-IC            1999 Ford Ambulette-1 AMBNE        1FTRE142XXHA64553     Owned
51     910      NY-IC            1999 Ford Ambulette-1 AMBNE        1FTRE1421XHA64554     Owned
52     915      NY-IC            1999 Ford Ambulette-1 AMBNE        1FTRE 1423XHA64555    Owned
53     920      NY-IC            1999 Ford Arnbulette-1 AMBNE       1FTRE1425XHA64556     Owned
54     925     NY-OTH            1999 Ford PP-1 VAN                 1FTRE1425XHB54371     Owned
55     930      NY-IC            2000 Ford Ambulette-1 AMBNE        1FTNE2421YHC05421     Leased
56     935      NY-IC            2000 Ford Ambulette-1 AMBNE        1FTNE2420YHC05409     Leased
57     940      NY-IC            2000 Ford Ambulette-1 AMBNE        1FTN E2427YHC05424    Leased
                                                                I
58     020      NY-IC            2002 Ford Ambulette-1 AMBNE         1FTN E24252HA23051   Leased
59     050      NY-IC            2000 FORD E150-1 AMBNE             1FTRE1424YH879554     Leased
60     055      NY-IC            2000 FORD E150-1 AMBNE             1FTRE 1426YHB79555    Leased
61     060      NY-IC            2000 FORD E150-1 AMBNE             1FTRE1428YHB79556     Leased
62     095      NY-IC            2000 Ford Ambulette-1 AMBNE        1FTNE2421YHB99278     Leased
63     100       LI-IC   I       2002 Ford Ambulette-1 AMBNE         1FTNE24292HA25191    Leased
64   LS4/120   NY-OTH            1997 Ford Ambulette-1 AMBNE         1FTHE2426VHB59609    Owned
65     125       LI-IC           1997 Ford Arnbulette-1 AMBNE        1FTHE2421VHB59601    Owned
66     155       LI-IC           2002 Ford Arnbulette-1 AMBNE        1FTNE24202HA25385    Leased
67     190       LI-IC           1997 Ford Ambulette-1 AMBNE        1FTHE2427VHB65595     Owned
68     195       LI-IC           2002 Ford Ambulette-1 AMBNE         1FTNE24262HA25388    Leased
69     205      NY-IC            1997 Ford Ambulette-4 AMBNE         1FTEE 1423VHA83246   Owned
70     290       LI-IC           2002 Ford Ambulette-1 AMBNE         1FTNE24202HA25192    Leased
71     295       LI-IC           2002 Ford Ambulette-1 AMBNE         1FTNE24202HA25189    Leased
72     630     NY-OOS        y   1997 Ford Ambulette-1 AMBNE        1FTHE2428VHA73525     Owned
73     830      NY-IC            1998 Ford Ambulette-1 AMBNE        1FTNE2427WHA84939     Owned
74     840       LI-IC           1998 Ford Ambulette-1 AMBNE        1FTNE2423WHA84954     Owned
75     845      NY-IC            1998 Ford Ambulette-1 AMBNE        1FTNE2429WHA66586     Owned
76     945      NY-IC            2000 Ford Ambulette-1 AMBNE         1FTNE2420YHB85761    Leased
77     950       LI-IC           2000 Ford Ambulette-1 AMBNE         1FTNE2422YH885759    Leased
78     955       LI-IC           2000 Ford Ambulette-1 AMBNE         1FTNE2429YHB85760    Leased
79     960      NY-IC            2000 Ford Ambulette-5 AMBNE        1FTNE2420YHC05426     Leased
80     015      NY-IC            2000 Ford E250-1 AMBNE              1FTNE2421YHB56107    Leased
81     035      NY-IC            2000 Ford E250-1 AMBNE             1FTNE2428YHB56105     Leased
82     040      NY-IC            2000 Ford E250-1 AMBNE              1FTNE2425YHB54652    Leased
83     045       LI-IC           2002 Ford Ambulette-1 AMBNE         1FTNE24222HA25193    Leased
84     110      NY-AB            2001 Ford Ambulance-5 AMBE          1FDSS34F41 HA58341   Leased



                                         IV-2



                                          A3572
                                                                                   TRANSCARE00230146
          Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 4 of 13




85        125     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F21HA58337    Leased
86        130     NY-AB           2001 Ford Ambulance-5 AMBE        1FDSS34F31HA65815   Leased
87        135     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F01HB65757    Leased
88        140     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F51 HB45701   Leased
89        145     NY-AB           2001 Ford Ambulance-5 AMBE        1FOSS34F21HB65758   Leased
90        150     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F11 HB45727   Leased
91        155     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F81HB70544    Leased
92        160     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F41HB65759    Leased
93        169    NY-OOS       y   1991 Ford Ambulnce-10 AMBE       1FDHS34M7MHB18206    Owned
94        180     NY-AB           2001 Ford Ambutance-5 AMBE       1FDSS34F51HB17803    Leased
 95       190     NY-AB           2001 Ford Ambulance-5 AMBE       1FDSS34F71HB17804    Leased
 96       203     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F52HA32686    Leased
97        207     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34FX2HA22204    Leased
 98       210     NY-AB           2002 Ford Ambulance-5 AMBE       1 FDSS34F22HA03808   Leased
 99       215     NY-AB           2002 Ford Ambulance-1 AMBE       1FDSS34F72HA03805    Leased
100       217     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F32HA22190    Leased
101       220     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F22HA03811    Leased
102       223     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F12HA22401    Leased
103       225     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F12HA01046    Leased
104       227     NY-AB           2002 Ford Ambulance-5 AMBE       1 FDSS34F62HA32728   Leased
105       230     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F42HA03812    Leased
106       235     NY-AB           2002 Ford Ambulance-5 AMBE        1FDSS34F72HA01066   Leased
107       237     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F02HA36595    Leased
108       240     NY-AB           2002 Ford Ambulance-5 AMBE        1FDSS34F92HA11078   Leased
109       245     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F32HA04529    Leased
110       253     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34FX2HA22400    Leased
111       255     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F52HA01048    Leased
112       263     NY-AB           2002 Ford Ambulance-5 AMBE        1FDSS34F62HA22197   Leased
                          ;
113       265     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F02HA04536    Leased
114       273     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F62HA32664    Leased
115       280     NY-AB           2002 Ford Ambulance-1 AMBE       1 FDSS34F52HA03804   Leased
116       283     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F52HA22191    Leased
117       290     NY-AB           2002 Ford Ambulance-1 AMBE       1FDSS34F02HA03807    Leased
118       293     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F72HA32706    Leased
119       295     NY-AB           2002 Ford Ambulance-5 AMBE       1FDSS34F22HA22200    Leased
120       570     NY-AB           1995 Ford Ambulance-5 AMBE        1FDJS30F9SHB47445   Owned
      I
121       605    WS-AB            1996 Ford Ambulance-1 AMBE        1FDJS34F1THB55446   Owned
122       620    WS-AB            1996 Ford Ambulance-5 AMBE        1FDJS34F1THA42323   Owned
123       630    WS-AB            1996 Ford Ambulance-5 AMBE        1FDJS34FBTHA27592   Owned
124       640    NY-OOS       y   1996 Ford Ambulance-5 AMBE        1FDJS34F7THA42228   Owned
125       700     NY-AB           1997 Ford Ambulance-5 AMBE       1FDJS34F2VHA74457    Owned
126       705     NY-AB           1997 Ford Ambulance-5 AMBE       1FDJS34F5VHA59919    Owned
127       707     NY-AB           1997 Ford Ambulance-5 AMBE       1FDJS34F7VHA98625    Owned
128       711     NY-AB           1997 Ford Ambulance-1 AMBE       1FDJS34F2VHB27318    Owned
129       713     NY-AB           1997 Ford Ambulance-5 AMBE   1   1FDJS34FXVHB18155    Owned
130       715     NY-AB           1997 Ford Ambulance-5 AMBE       1FDJS34F2VHA32869    Owned
131       717     NY-AB           1997 Ford Ambulance-5 AMBE       1FDJS34F6VHB94150    Owned
132       720     NY-AB           1997 Ford Ambulance-5 AMBE       1FDJS34F3VHA39877    Owned



                                          IV-3


                                           A3573
                                                                                 TRANSCARE0023014 7
      Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 5 of 13




133    723    WS-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F8VHB94151    Leased
134    725    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F8VHA54956    Owned
135    727    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34FOVHB18164    Owned
136    730    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F2VHA39885    Owned
137    733    NY-AB         1997 Ford Ambulance-1 AMBE   1FDJS34F9VHA50043    Owned
138    735    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F8VHA59820    Owned
139    737    WS-AB         1997 Ford Ambulance-1 AMBE   1FDJS34F2VHA80517    Owned
140    740    NY-OOS    y   1997 Ford Ambulance-5 AMBE   1FDJS34F5VHA39881    Owned
141    745     NY-AB        1997 Ford Ambulance-5 AMBE   1FDJS34F2VHA62843    Owned
142    750     NY-AB        1997 Ford Ambulance-5 AMBE   1FDJS34F6VHA39887    Owned
143    760    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F0VHA32868    Owned
144    763    NY-AB         1997 Ford Ambulance-1 AMBE   1FDJS34F4VHB27319    Owned
145    765    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F7VHA62840    Owned
146    768    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F0VHB59250    Owned
147    773    NY-AB         1997 Ford Ambulance-1 AMBE   1FDSS34F2WHA06262    Owned
148    775    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F5VHA74453    Owned
149    777    NY-AB         1997 Ford Ambulance-1 AMBE   1FDJS34F5VHA59838    Owned
150    780    NY-AB         1997 Ford Ambulance-5 AMBE   1FDJS34F4VHA39872    Owned
151    783    NY-AB         1997 Ford Ambulance-1 AMBE   1FDJS34F6VHA76115    Owned
152    790    NY-AB         1997 Ford Ambulance-5 AMBE    1FDJS34F0VHA39867   Owned
153    793    NY-AB         1997 Ford Ambulance-1 AMBE   1FDJS34F3VHA84723    Owned
154    795    NY-AB         1997 Ford Ambulance-5 AMBE    1FDJS34F6VHA62845   Owned
155    800    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34FXWHA 18255   Owned
156    803    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F3WHB80986    Owned
157    805    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F2WHA 18248   Owned
158    807    WS-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F5WHB80990    Owned
159    810     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F7WHA18259    Owned
160    813    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34FXWHB80984    Owned
161    817    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F4WHB80981    Owned
162    820     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F6WHA35408    Owned
163    823    WS-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F5WHB80987    Owned
164    825     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F8WHA39444    Owned
165    827   . NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F9WHB80989    Owned
166    830     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F4WHA39439    Owned
167    837    WS-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F3WHC15770    Owned
168    840     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F9WHA39436    Owned
169    843     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F5WHC14720    Owned
170    845     NY-AB        1998 Ford Ambulance-5 AMBE   1 FDSS34F3WHA39433   Owned
171    847    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F8WHC15781    Owned
172    850    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F2WHA72133    Owned
173    857    NY-AB         1997 Ford Ambulance-1 AMBE   1FDSS34F4WHA06263    Owned
174    860     NY-AB        1998 Ford Ambulance-5 AMBE   1FDSS34F3WHB25695    Owned
175    863    NY-AB         1998 Ford Ambulance-1 AMBE   1FDSS34F6WHB17753    Owned
176    867    NY-AB         1998 Ford Ambulance-1 AMBE   1FDSS34F4WHA84204    Owned
177    873    NY-AB         1998 Ford Ambulance-1 AMBE   1FDSS34FOWHA84202    Owned
178    880    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F7WHB80988    Owned
179    885    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F6WHB80982    Owned
180    890    NY-AB         1998 Ford Ambulance-5 AMBE   1FDSS34F1WHB80985    Owned




                                    IV-4


                                    A3574
                                                                       TRANSCARE00230148
            Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 6 of 13




  181        893    NY-AB           1997 Ford Ambulance-1 AMBE   1FDSS34F6WHA06264     Owned
  182        895    NY-AB           1998 Ford Ambulance-5 AMBE   1FDSS34F8WHB80983     Owned
  183        897    NY-AB           1998 Ford Ambulance-1 AMBE   1FDSS34F6WHA84205     Owned
  184        900    LI-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F9XHA58148     Owned
  185        920    NY-AB           1999 Ford Ambulance-6 AMBE   1FDSS34F0XHA58152     Owned
  186        925    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F9XHA26428     Owned
  187        940    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F1XHA44602     Owned
  188        945    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F9XHA44590     Owned
  189        950    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F2XHA58153     Owned
  190        955    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F4XHA58154     Owned
  191        960    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSS34F6XHA58155     Owned
  192        965    NY-AB           1999 Ford Ambulance-5 AMBE   1FDSE30F4WHB50764     Owned
  193        005    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSS34FBYHB85099     Leased
  194        025    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSE35F4YHA55293     Leased
  195        030    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSS34F3YHA97612     Leased
  196        035    NY-AB         ! 2000 Ford E350-5 AMBE        1FDSS34FOYHB45535     Leased
  197        037    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSE35F3YHB36091     Leased
  198        040    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSS34F6YHA97636     Leased
  199        045    NY-AB           2000 Ford E350-5 AMBE        1FDSS34F9YH845534     Leased
  200        047    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSE35F0YHB64687     Leased
  201        050    NY-AB           2000 Ford Ambulance-5 AMBE   1FDSS34FXYHA97638     Leased
  202        055     NY-AB          2000 Ford E350-5 AMBE        1FDSS34F2YHB45536     Leased
  203        060     NY-AB          2000 Ford Ambulance-5 AMBE   1FDSS34F3YHA97643     Leased
  204        065     NY-AB          2000 Ford E350-5 AMBE        1FDSS34F4YHB45537     Leased
  205        070     NY-AB          2000 Ford Ambulance-5 AMBE   1FDSS34F5YHA97630     Leased
  206        080    WS-AB           2000 Ford Ambulance-5 AMBE   1FDSS34F9YHA97629     Leased
  207        085     NY-AB          2000 Ford Ambulance-5 AMBE   1FDSS34F6YHB85098     Leased
  208        095     NY-AB          2000 Ford E350-5 AMBE        1FDSS34F6YHB45541     Leased
  209        BD2    NY-911          1998 Ford Ambulance-5 AMBE   1FDSE30F0WHB45156     Owned
  210       BD1s    NY-911s         2000 Ford Ambulance-5 AMBE   1FDSS34F7YHA48753     Leased
  211       BD3s    NY-911s         2001 Ford Ambulance-5 AMBE   1FDSS34F91HB65756     Leased
  212        975     NY-AB          1999 Ford Ambulance-5 AMBE   1FDSE30F6XHB97456     Leased
  213        Bl2    NY-911          1999 Ford Ambulance-5 AMBE   1FDSE30F8XHA53195     Leased
  214        816    NY-911          2000 Ford Ambulance-a AMBE   1FDSS34F0YHA80458     Leased
  215       CL3s    NY-911s         2000 Ford E350-5 AMBE        1FDSS34F8YHB45539     Leased
  216        B15    NY-911          2001 Ford Ambulance-5 AMBE    1FDSS34F71 HB70549   Leased
  217        CL1    NY-911          2001 Ford Ambulance-5 AMBE    1FDSS34F91HB17805    Leased
  218        CL2    NY-911          1999 Ford Ambulance-5 AMBE   1FDWF36F4XEC18019     Leased
  219        995     NY-AB          1999 Ford Ambulance-5 AMBE   1FDSE30F0XHB95878     Leased
  220       CM2s    NY-911s         2000 Ford Ambulance-5 AMBE   1FDSS34F9YHA80457     Leased
' 221       EN1     NY-911          2002 Ford Ambulance-1 AMBE    1FDSS34F62HA15430    Leased
  222        KB1    NY-911          2000 FORD E350-5 AMBE        1FDSS34FXYHB45543     Leased
  223        KB2    NY-911          2000 Ford Ambulance-5 AMBE   1FDSE35F3YHA90361     Leased
  224       CM3     NY-911    I     2001 Ford Ambulance-5 AMBE    1FDSS34F51 HA86701   Leased
  225       MS1     NY-911          2002 Ford Ambulance-5 AMBE    1FDSS34F72HA22189    leased
  226   I   MS2     NY-911          2002 Ford Ambulance-5 AMBE   1FDSE35F82HA09781     Leased
  227       MS3     NY-911          2002 Ford Ambulance-5 AMBE    1FDSS34F32HA22206    Leased
  228       MT1     NY-911          2001 Ford Ambulance-5 AMBE   1FDSS34FX1HA65813     Leased




                                           IV-5



                                            A3575
                                                                                TRANSCARE00230149
      Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 7 of 13



229   MT2    NY-911        2000 Ford Ambulance-5 AMBE      1FDSS34F4YHB73046          Leased
230   MT4    NY-911        2002 Ford Ambulance-5 AMBE       1FDSE35F02HA15946         Leased
231   NU1    NY-911        2002 Ford Ambulance-5 AMBE       1FDSS34F52HA22210         Leased
232   PK2s   NY-911s       2000 Ford E350-5 AMBE           1FDSS34F8YHB45542          Leased
233   S81    NY-911        1998 Ford Ambulance-5 AMBE      1FDSE30F0WHC11317          Leased
234    057    NY-AB        2000 Ford Ambulance-5 AMBE      1FDSS34F5YHA48752          Leased
235   BL5s   NY-911s       2000 Ford Ambulance-5 AMBE      1FDSS34F1YHA48750          Leased
236   S84s   NY-911s       2000 Ford Ambulance-5 AMBE      1FDSS34F3YHA48751          Leased
237   SB5    NY-911        2001 Ford Ambulance-5 AMBE       1FDSS34F81HB45708         Leased
238   SB2    NY-911        2002 Ford Ambulance-5 AMBE       1FDSS34F32HA36610         Leased
239   WS1    NY-911        2000 Ford Ambulance-5 AMBE      1FDSE35F6YHA94208          Leased
240   WS2    NY-911        2001 Ford Ambulance-5 AMBE       1FDSS34F11HA65814         Leased
241   SP3s   NY-911s       1995 Ford Ambulance-5 AMBE       1FDJS34F3SHC17783         Owned
242   813s   NY-911s       2002 Ford Ambulance-5 AMBE       1FDSS34F92HA36627         leased
243    233   WS-AB         2002 Ford Ambulance-5 AMBE       1FDSS34F72HA22192         Leased
244    243   WS-AB         2002 Ford Ambulance-5 AMBE       1FDSS34F82HA22198         Leased
245    250   WS-AB         2002 Ford Ambulance-5 AMBE       1FDSS34F52HA11076         leased
246    260   WS-911        2002 Ford Ambulance-1 AMBE       1FDSS34 F72HA11077        Leased
247    270   WS-911        2002 Ford Ambulance-5 AMBE       1FDSS34F62HA03813         Leased
248    275   WS-AB         2002 Ford Ambulance-5 AMBE       1FDSS34F12HA04545         Leased
249    285   WS-AB         2002 Ford Ambulance-5 AMBE       1FDSS34F02HA01054         Leased
250    500   NY-OOS    y   1995 Ford Ambulance-5 AMBE       1FDJS34F7SHB87090         leased
251    529   WS-AB         1995 Ford Ambulance-1 AMBE       1FDKE30F3SHB84365         Owned
252    590   WS-AB         1995 Ford Ambulance-5 AMBE       1FDJS34F4SHB43418         Owned
253    625   WS-AB         1996 Ford Ambulance-5 AMBE        1FDJS34F3THA58054        Owned
254    660   WS-AB         1996 Ford Ambulance-5 AMBE        1FDJS34F6THA57819        Owned
255    703   WS-AB         1997 Ford Ambulance-5 AMBE       1FDJS34F3VHB18157         Owned
256    709    HV-AB        1997 Ford Ambulance-1 AMBE        1FDJS34F8VHA76116        Owned
257    710   WS-AB         1997 Ford Ambulance-5 AMBE       1FDJS34F1VHA39876         Owned
258    712   WS-AB         1997 Ford Ambulance-1 AMBE        1FDJS34F4VHA80518        Owned
259    714   WS-911        1997 Ford Ambulance-1 AMBE        1FDJS34F7VHB92598        Owned
260    719   WS-911        1997 Ford Ambulance-1 AMBE        1FDJS34F6VHB98067        Owned
261    721   NY-OOS    y   1997 Ford Ambulance-1 AMBE        1FDJS34F1VHB92600        Owned
262    724   WS-AB         1997 Ford Ambulance-1 AMBE       1FDLE40F7VHA89998         Owned
263    726   WS-AB         1997 Ford Ambulance-1 AMBE       1FDLE40F2VHB02592         Owned
264    731   WS-911        1997 Ford Ambulance-1 AMBE       1FDJS34F3VHA59840         Owned
265    748   WS-AB         1997 Ford Ambulance-5 AMBE        1FDJS34F8VHB59237        Owned
266    755   WS-AB         1997 Ford Ambulance-5 AMBE   . .. 1FDJS34F1VHA59920 ···•   Owned
267    758   WS-AB         1997 Ford Ambulance-5 AMBE        1FDJS34F4VHB18152        Owned
268    778   WS-AB         1997 Ford Ambulance-1 AMBE        1FDJS34F1VHA54958        Owned
269    788   WS-AB         1997 Ford Ambulance-5 AMBE       1FDJS34FXVHA54960         Owned
270    797   WS-911        1997 Ford Ambulance-1 AMBE        1FDJS34F7VHA59839        Owned
271    798   WS-911        1997 Ford Ambulance-5 AMBE        1FDJS34F3VHA62852        Owned
272    801    HV-AB        1998 Ford Ambulance-1 AMBE      1FDSS34F4WHB23700          Owned
273    833   NY-OOS    y   1998 Ford Ambulance-5 AMBE      1FDSS34F9WHC15756          Owned
274    835   WS-AB         1998 Ford Ambulance-5 AMBE      1FDSS34F4WHA39442          Owned
275    853   WS-AB         1998 Ford Ambulance-5 AMBE      1FDSS34F6WHC14712          Owned
276    875   WS-AB         1998 Ford Ambulance-5 AMBE      1FDSS34F2WHA43215          Owned




                                   IV-6



                                    A3576
                                                                            TRANSCARE00230150
           Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 8 of 13



      I

277         877      WS-AB        1998 Ford Ambulance-1 AMBE    1FDSS34F7WHB17745    Owned
278         887      WS-AB        1998 Ford Ambulance-1 AMBE    1FDSS34F9WHA51408    Owned
279         905      WS-911       1999 Ford Ambulance-5 AMBE    1FDSS34F7XHA58150    Owned
280         915      WS-AB        1999 Ford Ambulance-5 AMBE    1FDSS34F8XHA58156    Owned
281         935      WS-911       1999 Ford Ambulance-? AMBE    1FDSS34F7XHA26430    Owned
282         970      WS-AB        1999 Ford Ambulance-5 AMBE    1FDSE30F6WHB50765    Owned
283         027      WS-AB        2000 Ford Ambulance-5 AMBE    1FDSS34F3YHB85107    Leased
284         213       LI-AB       2002 Ford Ambulance-5 AMBE    1FDSS34F92HA22209    Leased
                                  1999 Ford AMBULANCE-5
285         910       LI-AB       AMBE                          1FDSS34F9XHA58151    Owned
                                  1999 Ford AMBULANCE-5
286         930       LI-AB       AMBE                          1FDSS34F4XHA26434    Owned
                                  2000 FORD AMBULANCE-5
287         010       LI-AB       AMBE                          1FDSS34F2YHA90358    Leased
288         015       LI-AB       2000 Ford Ambulance-5 AMBE    1FDSS34F0YHA97633    Leased
289         020       LI-AB       2000 Ford Ambulance-5 AMBE    1FDSS34F0YHA90360    Leased
290         075       LI-AB       2000 Ford E350-5 AMBE         1FDSS34F6YHB45538    Leased
291         090       LI-AB       2000 Ford Ambulance-5 AMBE    1FDSS34FXYHA97641    Leased
292         702       LI-AB       1997 Ford Ambulance-1 AMBE    1FDJS34F8VHA58683    Owned
293         706       LI-AB       1997 Ford Ambulance-1 AMBE    1FDJS34FXVHB41757    Owned
294         708       LI-AB       1997 Ford Ambulance-1 AMBE    1FDJS34F8VHB22348    Owned
295         728      WS-AB        1997 Ford Ambulance-1 AMBE    1FDJS34FXVHA84721    Owned
296         729       LI-AB       1997 Ford Ambulance-1 AMBE    1FDJS34F1VHA59836    Owned
297         802       LI-AB       1998 Ford Ambulance-1 AMBE    1FDSS34F1WHA51418    Owned
298         804       LI-AB       1998 Ford Ambulance-1 AMBE    1FDSS34 F0WHA51412   Owned
299         806       LI-AB       1998 Ford Ambulance-1 AMBE    1FDSS34F2WHA51413    Owned
300        8184      NY-OTH       1997 Ford E-350-1 VAN         1FDKE30F0VHA20530    Owned
301         FM1      NY-OTH       1998 Jeep Cherokee-1 SPORT     1J4FJ68S1WL246203   Owned
302         102      NY-OTH       1998 Jeep Cherokee-1 SPORT     1J4FJ68S4WL237673   Owned
303         104      NY-OTH       1995 Ford Explorer-1 SPORT    1FMDU34X 1SZB65306   Owned
304         105      NY-OTH       1996 Jeep Cherokee-, SPORT     1J4FJ68S4TL311895   Owned
305         106      NY-OTH       2001 Ford Escaoe-1 SPORT      1FMYU02151 KB99707   Leased
306         107      WS-OTH       1994 Chew Tahoe-1 SPORT       1GNEK13R9VJ380609    Owned
307         108      WS-OTH       1996 Chevy Suburban-5 SPORT   1GNGK26RXTJ389634    Leased
308         204      WS-OTH       2002 Ford Exolorer-1 SPORT    1FMZU73E72U805489    Leased
309         206      NY-OTH       2002 Ford Escape-1 SPORT      1FMYU02112KA34383    Leased
310         207      NY-OTH       2002 Ford Escaoe-1 SPORT      1FMYU02152KA34385    Leased
311         211      NY-OTH       2002 Ford Escape-1 SPORT      1FMYU02132 KA34384   Leased
312       T3 / 060   NY-OOS   y   1996 FORD F-150 -1 TK         1FTEE14YSTHA07240    Owned
313        FM2       NY-OTH       1991 FORD E-250-1 PU          1FTFE24Y1 MHB36409   Owned
314         KS1      NY-OTH       1998 Ford E-350-4 VAN         1FBSS31 LXWHA34488   Owned
315        LICH      NY-OOS   y   1995 Ford E-350-1 VAN         1FBJS31H6SHA19388    Leased
316         PH1      NY-OTH       2001 Ford Windstar-1 VAN      2FMZA51491BA21041    Leased
317        PH2       NY-OTH       2001 Ford Windstar-1 VAN      2FMZA51481 BA39241   Leased
318         103      NY-OTH       2000 Jeep Cherokee-1 SPORT     1J4FF48S8YL112667   Leased
319        TOW       NY-OTH       2000 lnt'I Flat Bed-1 TK      1HTSCAAM3YH320789    Leased
320         101      NY-OTH       2002 Ford Escape-1 SPORT      1 FMYU02152KB25706   Leased
321         BL3      NY-911       2002 Ford Ambulance-5 AMBE    1FDSE35F82HA68345    Leased
322         BL2      NY-911       2002 Ford Ambulance-5 AMBE    1 FDSS34F72HA77340   Leased



                                          IV-7


                                           A3577
                                                                              TRANSCARE00230151
       Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 9 of 13



323    SB6     NY-911        2002 Ford Ambulance-5 AMBE      1FDSS34F72HA77063    Leased
324    NJ1     NY-911        2002 Ford Ambulance-5 AMBE      1FDSS34F 12HA77222   Leased
325    CM1     NY-911        2002 Ford Ambulance-5 AMBE      1FOSE35F22HA77462    Leased
326    247      NY-AB        2002 Ford Ambulance-5 AMBE      1FDSS34F 12HB02524   Leased
327    257      NY-AB        2002 Ford Ambulance-5 AMBE      1FDSS34FX2HA96593    Leased
328    333     NY-OOS    y   1993 CDC Van                    48LC3CDH9L 1000025   Leased
329    287      NY-AB        2002 Ford E 351 Ambulance       1FDSE35F02HB15836    Leased
330    277     WS-AB         2002 Ford E 351 Ambulance       1FDSE35F02HB02661    Leased
331    267     NY-OOS    y   2002 Ford E 351 Ambulance        1FDSS34X2HB02568    Leased
332    200     WS-AB         2002 Ford E 350 Ambulance       1FDSS34F12HB40870    Leased
333    266     WS-AB         2002 Ford E 351 Ambulance       1FDSS34F32HB40868    Leased
334    222     WS-AB         2002 Ford E 351 Ambulance       1FDSS34F82HB02696    Leased
335    259     WS-AB         2002 Ford E 351 Ambulance       1FDSS34F62HA77183    Leased
336    209     NY-OTH        2002 Ford Escape                1FMYU02182KC48884    leased
337    208     NY-OTH        2002 Ford Escape                1FMYU02182KD81614    Leased
338    256      HV-AB        2002 Ford E 351 Ambulance       1FDSS34F72HB40808    Leased
339    212      HV-AB        2002 Ford E 351 Ambulance       1FDSS34F52H840810    Leased
340    229      HV-AB        2002 Ford E 351 Ambulance       1FDSS34F22HB40814    Leased
341    234      HV-AB        2002 Ford E 351 Ambulance       1FDSS34F32HB40871    leased
342    239     WS-AB         2002 Ford E 351 Ambulance       1FDSS34F62HB40816    leased
343    249     WS-AB         2002 Ford E 351 Ambulance       1FDSS34F92HB40809    Leased
344    279      NY-AB        2002 Ford E 351 Ambulance       1FDSS34F82H840817    Leased
345    289     WS-AB         2002 Ford E 351 Ambulance       1FDSS34F52HB40869    Leased
346'   EN2     NY-911        2002 Ford E 351 Ambulance       1FDSE35FX2HB60301    Leased
347    FC1      NY-AB        2002 Ford E 351 Ambulance       1FDSE35F42HA44785    Leased
348    FC2      NY-AB        2002 Ford E 351 Ambulance       1FDSE35F72HA61189    leased
349    309     WS-OTH        2003 Ford Explorer              1FMZU73K13UA91239    Leased
350    300      NY-IC        2003 Ford E-350                 1FTSS34F13HA36840    leased
351     310     NY-IC        2003 Ford E-350                 1FTSS34F23HA42209    Leased
352     320     NY-IC        2003 Ford E-350                 1FTSS34F33HA36841    Leased
353     330     NY-IC        2003 Ford E-350                 1FTSS34F63HA49843    leased
354    340      NY-IC        2003 Ford E-350                 1FTSS34F83HA49844    leased
355    MT6s    NY-911s       2003 Ford E-350 Tvoe II         1FDSS34F53HA62112    Leased
356    8D4 -   NY-911        2003 Ford E-350                 1FDSS34FX3HA67578    Leased
357    303      HV-AB        2003 Ford E-350                 1FDSS34F63HA74298    Leased
358    PK1     NY-911        2003 Ford E-350                 1FDSS34F03HA77410    Leased
359    BL1     NY-911        2003 Ford E-350                 1FDSS34F43HA90239    Leased
                             2003 Ford E-350 Mini Mod Type
360    S81     NY-911        Ill                             1FDSE35F93HA93823    leased
                             2003 Ford E-350 Mini Mod Type
361    811     NY-911        Ill                             1FDSE35F03HA93824    Leased
                             2003 Ford E-350 Mini Mod Type
362    PK3     NY-911        111                             1FDSE35FX3HB05395    Leased
363    KB3     NY-911        2003   Ford   E-350             1FDSS34F23HA90238    Leased
364     NJ2    NY-911        2003   Ford   E-350             1FDSS34F13HA97231    leased
365    WS3     NY-911        2003   Ford   E-350             1FDSS34F63HA97242    Leased
366    BL4     NY-911        2003   Ford   E-350             1FDSS34F83HA67580    Leased
367    NU2s    NY-911s       2003   Ford   E-350             1FDSS34F03HA74295    leased
368    MS4s    NY-911s       2003   Ford   E-350             1FDSS34F03HA85894    Leased



                                       IV-8



                                           A3578
                                                                           TRANSCARE00230152
        Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 10 of 13




369       315        WS-AB               2003 Ford E-350 Type II XL    1FDSS34F43HB01059    Leased
370       305        NY-AB               2003 Ford E-350 Type II XL    1FDSS34F53HB05394    Leased
371       310        WS-AB               2003 Ford E-350 Type II XL    1FDSS34F83HB01047    Leased


TRANSCARE PENNSYLVANIA, INC.
As of June 30, 2003

Veh                  Locatio                                                                Owned/
         Unit ID                   00S        Vehicle Description       Vehicle ID Number
    #                  n                                                                    Leased
1       Coach 4      PA-OOS         y    1993 Ford Ambulette AMBNE     1FTFE24Y4PHA32968    Owned
2       Coach 5      PA-IC               1993 Ford Ambulette AMBNE     1FTFE24YXPHA38600    Owned
3       Coach 11     PA-OOS         y    1994 Ford Ambulette AMBNE     1FTFE24Y3RHA73207    Owned

4       9421         PA-AB               1994 Ford   Ambulance AMBE    1FDJS34M1RHB09039    Owned
5       Coach   11   PA-IC               1994 Ford   Ambulette AMBNE   1FTFE24Y5RH845069    Owned
6       Coach   16   PA-IC               1995 Ford   Ambulette AMBNE   1FTFE24Y2SHA55223    Owned
7       Coach   15   PA-IC               1995 Ford   Ambulette AMBNE   1FTFE24Y5SHA55233    Owned
8       Coach   17   PA-IC               1995 Ford   Ambulette AMBNE   1FTFE24Y6SHB29209    Owned
9       Coach   18   PA-IC               1994 Ford   Ambulette AMBNE   1FTFE24Y6RHA63514    Owned
10      Coach   19   PA-OOS         y    1995 Ford   Ambulette AMBNE   1FTFE24Y5SHB69085    Owned
11      Coach   20   PA-IC               1995 Ford   Ambulette AMBNE   1FTFE24Y6SHB69094    Owned

12      9411         PA-AB               1994 Ford Ambulance AMBE      1FDJS34M6R HC05877   Owned
13      Coach 50     PA-IC     I         1996 Ford Ambulette AMBNE     1FTFE24 YXTHA08189   Owned
14      Coach 51     PA-IC               1996 Ford Ambulette AMBNE      1FTFS24Y9THB43101   Owned
15      Coach 52     PA-IC               1996 Ford Ambulette AMBNE     1FTFS24Y0THB43102    Owned
16      9412         PA-AB               1996 Ford Ambulance AMBE      1FDJS34F5THB41419    Owned
17      9423         PA-AB               1996 Ford Ambulance AMBE      1FDJS34F1THB41420    Owned
18      9424         PA-AB               1997 Ford Ambulance AMBE      1FDJS34F2VHA03565    Owned

19      9454         PA-AB               1994 Ford Ambulance AMBE      1FDJS34M6RH889423    Owned
20      Coach 10     PA-IC               1996 Ford Ambulette AMBNE     1FTHE24Y1THA92743    Owned
21      Coach 21     PA-IC               1996 Ford Ambulette AMBNE     1FTHE24YXTHA92742    Owned

22      960          PA-OTH              1995 Ford Exolorer SPORT      1FMDU34X9SUA24089    Owned
23      9447         PA-AB               1996 Ford Ambulance AMBE      1FDJS34F1THB50909    Owned
24      9457         PA-AB               1996 Ford Ambulance AMBE      1FDJS34F3TH855447    Owned
25      9444         PA-AB               1997 Ford Ambulance AMBE      1FDJS34F6VHA58682    Owned
26      Coach 22     PA-IC               1997 Ford Ambulette AMBNE     1FTHE2424VHA69407    Owned
27      Coach 23     PA-IC               1997 Ford Ambulette AMBNE     1FTHE2428VHB65587    Owned
28      Coach 24     PA-IC               1997 Ford Ambulette AMBNE     1FTHE242XVHB65588    Owned
29      9442         PA-AB               1997 Ford Ambulance AMBE      1FDJS34F0VHB27320    Owned

30      9448         PA-AB               1998 Ford Ambulance AMBE      1FDSS34F3WHA51405    Owned
31      9416         PA-AB               1999 Ford Ambulance AMBE       1FDSS34F1XHB81667   Owned
32      9417         PA~AB               1999 Ford Ambulance AMBE      1FD$S34F5XHB81669    Owned
33      9422         PA-AB               1999 Ford Ambulance AMBE      1FDSS34F1XHB81670    Owned
34      9438         PA-AB               1999 Ford Ambulance AMBE      1FDSS34F3XHBB1671    Owned
35      9443         PA-AB               1999 Ford Ambulance AMBE      1FDSS34F5XHB81672    Owned


                                                  IV-9


                                                 A3579
                                                                                      TRANSCARE00230153
      Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 11 of 13



36   9426        PA-AB        1999 Ford   Ambulance AMBE     1FDSS34F7XHB81673     Owned
37   9427        PA-AB        1999 Ford   Ambulance AMBE     1FDSS34F9XHB81674     Owned
38   9451        PA-AB        1999 Ford   Ambulance AMBE     1FDSS34F0XHB81675     Owned
39   9433        PA-AB        1999 Ford   Ambulance AMBE     1FDSS34F8XHC32209     Owned

40   9436        PA-AB        1999 Ford Ambulance AMBE       1FDSS34F6XHC32211     Owned
41   9437        PA-AB        1999 Ford Ambulance AMBE       1FDSS34F8XHC32212     Owned

42   9445        PA-AB        1999 Ford Ambulance AMBE       1FDSS34F1XHC32214     Owned
                              2000 Ford E-250 Ambulette
43   CC2         PA-IC        AMBNE                          1FTNE2325YHB48284     Leased
                              2000 Ford E-250 Ambulette
44   CC25        PA-IC        AMBNE                          1FTNE2422YHB48291     Leased
45   Coach   3   PA-IC        1993 Ford Ambulette AMBNE      1FTFS24Y3NHB15488     Owned
46   Coach   6   PA-OOS   y   1993 Ford Ambulette AMBNE      1FTFE24Y0PHB07195     Owned
47   Coach   8   PA-OOS   y   1993 Ford Ambulette AMBNE      1FTFE24Y8PHB61473     Owned
48   Coach   9   PA-OOS   y   1993 Ford Ambulette AMBNE      1FTFE24Y2PHB83078     Owned
                              1999 Ford E-350 Ambulance
49   9461        PA-AB        AMBE                           1FDSS34F2XHA44589     Owned
                              1999 Ford E-350 Ambulance
50   9462        PA-AB        AMBE                           1FDSS34F0XHA44591     Owned
                              1999 Ford E-350 Ambulance
51   9463        PA-AB        AMBE                           1FDSS34F1XHA47418     Owned
     Coach                    2000 Ford Bus Ambulette
52   901         PA-IC        AMBNE                          1FDXE40F8XHB71212     Leased
                              2000 Ford E-250 Ambulette
53   CC27        PA-IC        AMBNE                          1FTNE2422YHB48288     Leased
                              2000 Ford E-250 Ambulette
54   CC28        PA-IC        AMBNE                          1FTNE2420YHB48287     Leased
                              2000 Ford E-250 Ambulette
55   CC29        PA-IC        AMBNE                          1FTNE2424YHB48289     Leased

56   Sup2        PA-OTH       2001 Ford   Escape SPORT       1FMYU021X1KC36797     Leased
57   Sup 1       PA-OTH       2001 Ford   Escape SPORT       1FMYU02121 KC36812    Leased
58   9470        PA-AB        2000 Ford   E-450 Ambul AMBE   1FDXE45F1YHB62622     Leased
                              2001 Ford   E-250 Ambulette
59   CC9         PA-IC        AMBNE                          1FTNS24L 11 HB58544   Leased
                              2001 Ford   E-250 Ambulette
60   CC6         PA-IC        AMBNE                          1FTNS24LX1HB58543     Leased
                              2002 Ford   E-250 Ambulette
61   CC1         PA-IC        AMBNE                          1FTNS24L92HA22938     Leased
                              2002 Ford E-250 Ambulette
62   CC7         PA-IC        AMBNE                          . 1FTNS24L12HA47610   Leased
                              2002 Ford E-250 Ambulette
63   CC14        PA-IC        AMBNE                          1FTNS24L32HA47611     Leased
64   PLOW        PA-OTH       1997 Chevrolet Snow Plow         CKL 1491118901      Owned
                              2002 Ford E-350 Ambulette
65   9419        PA-AB        AMBNE                          1FDSS34F52HB40807     Leased
                              2003 Ford E-350 Ambulette
66   9410        PA-AB        AMBNE                          1FDSS34F3HA47842      Leased
                              2002 Ford E-250 Ambulette
67   Coach 4     PA-IC        AMBNE                          1FTNS24L32HB65741     Leased
68   9420        PA-AB        2003 Ford E-350                1FDSS34F43HA56284     Leased



                                      IV-10


                                          A3580
                                                                            TRANSCARE00230154
      Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 12 of 13




69    9440      PA-AB             2003 Ford E-350                1FDSS34F43HA62098    Leased
70    9430      PA-AB             2003 Ford E-350                1FDSS34FX3HA62090    Leased


TRANSCARE MARYLAND, INC.
As of June 30, 2003

Veh                                                                                   Owned/
      Unit ID   Location   00S          Vehicle Description       Vehicle ID Number
 #                                                                                    Leased
 1    204       MD-AB              1994 Ford Ambulance           1FDJS34M7RHB15525    Owned
 2    209       MD-OOS      y      1995 Ford Ambulance           1FDJS34F7SHA68200    Owned
 3    106       MD-AB              1996 Ford Ambulance           1FDJS34FOTHA58058    Owned
 4    208       MD-OOS      y      1997 Ford E-350               1FDJS34F1VHA61652    Owned
 5    202       MD-OOS      y      1994 Ford Ambulance           1FDJS34M6RHB51979    Owned
 6    56        MD-IC              1997 Ford Ambulance           1FTNE2426WHA66593    Owned
 7    211       MD-OOS      y      1992 Ford Ambulance           1FDJS34M8NH805337    Owned
 8    108       MD-OOS      y      1993 Ford Ambulance           1FDKE30M3PHA84403    Owned
 9    203       MD-AB              1997 Ford Ambulance           1FDJS34FHVHB55673    Owned
10    206       MD-AB              1997 Ford Ambulance           1FDJS34F1VHB06718    Owned
11    103       MD-AB              1999 Ford E-350               1FDSS34F7XHA66152    Leased
12    101       MD-AB              1999 Ford E-350               1FDSS34F9XHA74592    Owned
13    Sup 1     MD-OTH             1994 Chevrolet Blazer Sport   1GNDT13W8R2117994    Owned
14    359       MD-IC              1999 Ford E-350               1FTNE2424XHC33566    Leased
15    357       MD-IC              1999 Ford E-350               1FTNE2421 XHC07300   Leased
16    358       MO-IC              1999 Ford E-350               1FTNE2428XHC07309    Leased
17    360       MD-IC              1999 Ford E-350               1FTNE2423XHC33641    Leased
18    501       MD-AB              2001 Ford E-350               1FDSS34F71 HB65755   Leased
19    110       MD-AB              1994 Ford Ambulance           1FDKE30M7RHB63818    Owned
20    PM-51     MD-AB              1999 Ford E-350               1FDWE30F9XHA74638    Leased
21    PM-59     MD-AB              2000 Ford Ambulance           1FDSE35F1YHA55283    Leased
22    205       MD-AB              2000 Ford Ambulance           1FDSS34FOYHA97647    Leased
23    214       MD-AB              2000 Ford Ambulance           1FDSS34F7YHA97645    Leased
24    102       MD-AB              2001 Ford E-350               1FDSS34F61 HA65811   Leased
25    401       MD-AB              2001 Ford E-350               1FDSS34F81 HA65812   Leased
26    502       MD-AB              2001 Ford E-350               1FDSS34F11 HB68022   Leased
27    402       MD-AB            · 2001 Ford E-350               1FDSS34F91HB68012    Leased
                                                                 1GNDT13W7W220344
28    Sup 2     MD-OTH            1998 Chevrolet Blazer                  0            Owned
29    212       MD-AB             2002 Ford E-350                1FDSS34F62HA22202    Leased
30    213       MD-AB             2002 Ford E-350                1FDSS34F42HA22196    Leased
31    208       MD-AB             2002 Ford E-350                1FDSS34F22HA29356    Leased
32    900       MD-IC             2000 Ford 15-Pass              1FDXE40F6XHB71211    Leased
33    9425      MD-OOS      y     1991                           1FDHS34M6MH59293     Owned
34    PM-52     MD-AB             2002 Ford E 456 SD             1FDXE45FX2HA54314    Leased
35    SUP3      MD-OTH            2003 Ford Escape               1FMYU92163KB24957    Leased
36    401       MD-AB             2003 Ford E 456SD              1FDXE45F82HB59076    Leased
37    211       MD-AB             2003 Ford E-351                1FDSS34F23HA45770    Leased
38    201       MD-AB             2003 Ford E-351                1FDSS34F73HA47840    Leased



                                           IV-11



                                            A3581
                                                                                TRANSCARE00230155
     Case 1:20-cv-06274-LAK Document 11-26 Filed 09/30/20 Page 13 of 13



39   215     MD-AB         2003 Ford E-350              1FDSS34F03HA62096   Leased
40   107     MD-AB         2003 Ford E-350              1FDSS34F83HA47846   Leased
                            2000 Ford E-250 Ambulette
41   CC26    MD-IC         AMBNE                        1FTNE2429YHB48286   Leased
42   202     MD-AB          1995 Ford Ambulance AMBE    1FDJS34F4SHC05416   Owned
43   104     MD-AB          1995 Ford Ambulance AMBE    1FDJS34F1SHC05423   Owned




                                   IV-12



                                   A3582
                                                                     TRANSCARE00230156
